DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.  Applicant argues that Park in view of Buck does not teach the particulars of the independent claim.  Applicant states that Park in view of Buck does not teach the limitation requiring the cooling members arranged side by side to be spaced apart from each other on the same plane in the fixing frame with at least one battery cell on each side of the cooling members.  The argument is not persuasive as Buck teaches both cooling members adjacent to one another in a same plane in two perpendicular directions.  In figure 1 of Buck two stacks or rows of modules, and therefore rows of cooling members, are illustrated and as such there are side by side cooling members in a stack direction and also cooling members side by side transverse to the stack direction since two stacks are next to each other.   Side by side frames can be considered parts of a fixing frame.   Applicant further argues that the structure of Park is different from the claimed device of claim 1 and that it would not work to combine the teaching from Buck with Park.  This arguments appears to be based on Park disclosing fan cooling while Bucks battery submodules utilize heat sink arrangements.   It is not clear why the heat sink arrangement of Buck would not be able to be used in the structure of Park.  On the contrary, heat sink and fan is a well-known technique for electronics cooling and the fan of Park would supplement the heat sink cooling from Buck as combined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2018-0006581) in view of Buck et al. (KR 2010-0100859).
Regarding claim 1, Park et al. (hereafter “D1”) discloses a battery rack (figure 1) comprising: a housing (at 110); a plurality of battery modules (battery trays 140) stacked in the housing; and connection members (at backplane 130) configured to electrically connect the plurality of battery modules ([0025]), and wherein each of the plurality of battery modules includes a plurality of battery submodules (battery modules BAT) stacked on each other (figure 7).  D1 does not disclose the further components of battery submodules. 
Buck et al. (hereafter “D2”) discloses a battery assembly (10) comprising a pair of battery packs (12) having a cooling member (heatsink 32), inner frames (50, 52) and outer frames (54, 56) securing cells (16) between frames ([0025], figure 5).  Buck discloses two stacks 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize battery packs/components (two stacks in a module) as taught by D2 within or in place of the submodules of D1 for maximum battery life.
Regarding claim 2, D1 as modified discloses wherein the plurality of battery cells (from D2) are in surface contact with a corresponding cooling member (raised portions 104 engage plate 34 - [0028]).
Regarding claims 3-4, D1 as modified discloses wherein the cooling member (32 – from D2) comprises: contact parts to which the plurality of battery cells are in contact (parts of 32/34); and exposed parts (at 36/38) which extends from at least one end of the contact parts at a predetermined angle with respect to the contact parts (figure 4). 
Regarding claim 5, D1 as modified discloses wherein the number of the one or more cooling members (32) corresponds to the number of battery cells which are in contact with one side of the at least one cooling member of the plurality of battery cells (each side of the member 32 contacts battery cells 16 - the limitations corresponds does not require a specific number).
Regarding claim 6, D1 as modified discloses wherein the fixing frame (at frame members 50/52/56/56 – D2) configured to fix and support the plurality of cooling members and the plurality of battery cells ([0025] – D2).

Regarding claim 8, D1 as modified discloses wherein the fixing frame comprises a second fixing frame (54/56 – D2) configured to be coupled with the first fixing frame, so as to support the plurality of battery cells and fix positions thereof.
Regarding claim 9, D1 as modified discloses wherein each of the plurality of battery modules comprises at least one fixed beam (48) configured to fix and support the plurality of stacked battery submodules (figure 7 – D2).
Regarding claim 10, D1 as modified discloses wherein each of the plurality of battery modules further comprises a protective cover unit (at 141-144 – D1) configured to protect the plurality of stacked battery submodules (figure 6 – D1), and the protective cover unit comprises a front cover unit (143) and a rear cover unit (142), which are located on both sides among outer surfaces of the plurality of battery submodules in a direction in which the plurality of battery submodules are stacked, and side cover units (144) located on sides from which electrode tabs of the battery submodules protrude (figure 7 – D1). 
Regarding claim 11, D1 as modified discloses wherein each of the plurality of battery modules (140 – D1) comprises one latch screw (seen in figure 6 – not indexed near top of 143) which is coupled to the front cover unit and includes a latch groove (screw hole) formed by cutting away at least a part of an outer peripheral surface thereof inward.
Regarding claim 12, D1 as modified wherein each of the plurality of battery modules (140 – D1) comprises a grip groove (cutouts at member 141) formed by cutting away at least a 
Regarding claim 13, D1 as modified discloses wherein each of the plurality of battery modules comprises elastic pads (110 – from D2 – disclosing a layer of material such as foam or non-rigid polymeric material between portions 104 – [0029]) each of which is interposed between one or more battery submodules adjacent to each other in the plurality of battery submodules (figure 7 – D2).
Regarding claim 14, D1 as modified discloses a cooling fan (153-1 – 153-4 – D1) located at an upper or a lower side of the plurality of stacked battery modules to dissipate heat generated from the plurality of battery modules (figures 1, 9).
Regarding claim 16, D1 as modified discloses wherein the cooling fan (153) is located at one side of the direction in which the battery submodules are stacked at the upper or lower side of the plurality of stacked battery modules (located below a plurality of modules 140 – figure 1 – D1), and a closed surface (151) on a side, in which the cooling fan is located among peripheral surfaces (on 151 – figure 9) perpendicular to the direction in which the plurality of battery modules are stacked (modules in stacked arrangement left to right and top to bottom – figure 1 – D1), is spaced apart from the plurality of battery modules at a predetermined distance.
Regarding claim 17, D1 as modified discloses wherein battery cells facing each other of the plurality of battery cells (16) on both sides of the at least one cooling member in each of the battery submodules are connected to each other in series or in parallel, and the plurality of .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2018-0006581) in view of Buck et al. (KR 2010-0100859) and Wagner (US 2013/0183564).
D1 as modified by D2 does not teach wherein the of battery modules are stacked at a predetermined distance, and the predetermined distance is gradually increased from one side of the upper and lower sides, in which the cooling fan is located, toward the other side.
Wagner teaches stacked battery cells (12) wherein the cells located further from a cooling source are spaced further apart than closer cells to promote even air flow throughout the stack ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify D1 to arrange modules to have a larger distance between stacked modules further away from the fans and to use a gradually increased distance for each gap between modules to provide uniform airflow and cooling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631